 In the Matter ofAMERICAN OILCOMPANYandOIL WORKERS INTER-NATIONAL UNION,LOCAL#403, (C. I.0.)Case No. R-'3469. -Decided February 26, 1942Jurisdiction:oildistributing industry.Investigation and Certification of Representatives:existence of question : St ipu-lated that Company refused to accord union recognition ; dispute as to appro-priate unit; election necessary.Unit Appropriate for CollectiveBargaining:all clerical employees employed inthe Company's South Washington and Rosslyn, Virginia, plants, South Wash-ington branch office, and South Washington divisional office and Rosslyndivisionalwarehouse. including fuel-oil dispatchers, the telephone operator,the office assistant, and the stenographer, but excluding the divisional-ware-house foreman, salesmen, the lubrication engineer, the branch-office manager,plant superintendents, the divisional-office manager and assistant, the chiefaccountant, the credit manager, the divisional engineer, and all productionand maintenance employees; divisional employees included notwithstandingCompany's desire for a smaller unit.-Mr. C. M. ThompsonandMr. James J. Eagan,of Baltimore, Aid.,for the Company.Mr. Thomas J. McCarthy,of Arlington, Va., for the O. W. I. U.Mr. Ralph S. Clifford,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 8 and 15,1941, respectively, Oil Workers InternationalUnion, Local #403 (CIO), herein called the O. W. I. U., filed withthe Regional Director for the Fifth Region (Baltimore, Maryland)a petition and an amended petition alleging that a question affectingcommerce had arisen concerning the representation of employees, ofAmerican Oil Company, Baltimore, Maryland, herein called the Com-pany, and requesting an investigation and, certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On January 14, 1942, the Na-tional Labor Relations Board, herein called the Board, acting, pur-39 N. L.R. B., No. 44.-a247 248DECISIONS OF NATIONALLABOR RELATIONS BOARDsuant to Section 9 (c) of the Act, and Article III, Section 3, of Na-tionalLabor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On January 15, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe O. W. I. U. Pursuant to notice, a hearing was held on January20, 1942, before Earle K. Shame, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company and the O. W. I. U.were represented by counsel or other representatives and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the hearing the Trial Examiner grantedamotion by the O. W. I. U.'s representative to amend the amendedpetition.During the course of the hearing, the Trial Examiner madevarious rulings on objections to the admission of evidence. The Boardhas reviewed all rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Oil Company, a Maryland corporation, is a wholly ownedsubsidiary of Pan-American Petroleum and Transport Company.and is engaged in the distribution and marketing of petroleum andpetroleum byproducts, in more than 11 States and the District ofColumbia.American Oil Company maintains two bulk storage plantsat South Washington, Virginia, and Rosslyn, Virginia. It also main-tains storage plants elsewhere, but this proceeding concerns only theplants at South Washington and Rosslyn, Virginia, through which,during the year 1941, the Company sold and distributed in excessof 25 million gallons of gasoline and other petroleum products toadjacent territory in the States of Virginia and Maryland, and theDistrict of Columbia.All of the Company's products so distributedare shipped to the bulk storage at South Washington and Rosslyn,Virginia, from points outside the State of Virginia.The Company admits that it is engaged in commerce within themeaning of the Act.tII.THE ORGANIZATION INVOLVEDOilWorke,rs International Union, Local #403 (C. I. 0.), affiliatedwith the Congress of Industrial Organizations is a labor organizationadmitting to membership employees of the Company. AMERICAN OIL COMPANYIII.TIIE QUESTION CONCERNING REPRESENTATION249At the hearing the parties stipulated that on or about December 8,1941, a, representative of the O.W. I. U. requested the Company torecognize it as the exclusive bargaining agent for employees of theCompany in an alleged appropriate unit, and that the Companyrefused to do so, because it did not believe the O. W. I. U. repre-sented a majority of such employees, and because the Company be-lieved the unit asked for by the O. W. I. U. vas inappropriate.Therecord disclosed that the O. W. I. U. represents a substantial numberof the Company's employees in the alleged appropriate unit.lWe find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECTOF TIIE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I, above, has 'a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to,lead to labor disputes burdening and obstructing commerce'and the free flow of commerce.V.TIDE APPROPRIATE UNITThe O.W. I. U. contends that all clerical employees and fuel-oil dispatchers2of the Company employed at the South Washing-ton and Rosslyn, Virginia,plants, the SouthWashington branchoffice,the-SouthWashington divisional office,and the Rosslyn,divisional warehouse,exclusive of all salesmen,engineers,supervisoryemployees,and all production and maintenance employees' of theCompany, constitute an appropriate unit.'The statement of theRegionalDirector discloses that the 0W I U submitted 15membership application and authorization cards in supportof its contention of represen-tation of the 25 employees in thealleged appropriateunitThe 15cardswere datedas follows:12 duringSeptember1941,and 3 undatedAll thesignatureson the 15cardsappear tobe genuine and are the names of personswhosenamesare ontheCompany's current pay roll"The Regional Director's statementisdated December 31,1941At the hearing itwas disclosedthat the alleged appropriateunit includesapproximately 30 employees2The recorddisclosesthat the Companyclassifiesdispatchersas clerks and agrees thattheir duties are clerical in natureand that they should beincludedin thesame unitwith other clerical employeesThe partiesalso agreethat the clerkin the pump and tankdepartment of the South Washingtonplant is a clericalemployeeand shouldbe included3In a prior Decision and Direction of Election involving the same parties,issuedMay14, 1938,the Board found a unit composed of all employeesof the Company at its SouthWashington and Rosslyn,Virginia,plants,excluding clerical and supervisory employeesand fuel-oildispatchers,appropriateFollowing an electionby secretballot,the Boardcertifiedthe 0WIU asthe sole bargaining agent for the employees in said unit onJuly 5,1938SeeMatter of American Ott Company and Oil Workers InternationalUnion,7N.LR.B210 and 8 N L R B 69. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company agrees that its clerical employees at the SouthWashington and Rosslyn plants and the South Washington officeshould be included in the proposed unit, but contends that its clericalemployees-in the South Washington divisional office and the Rosslyndivisionalwarehouse should be excluded.The Company contendsthat the divisional employees should be excluded because theirwork is separate and distinct from the work performed by the otherclerical employees herein involved.Divisional clerical employeesThe South Washington 'divisional office, the South Washingtonbranch office, and the South Washington plant are all located in thesamebuilding in SouthWashington, Virginia, and the Rosslynplant and Rosslyn divisional warehouse are locatedacrossthe streetfrom each other in Rosslyn, Virginia.These two cities are locatedapproximately 3 miles apart.-The South Washington divisional office and the Rosslyn divisionalwarehouse service seven branch offices or plants, including the South'Washington and Rosslyn plants and the South Washington branchoffice, while the South Washington branch office serves as a branchadministrativeoffice foronly the South Washington and Rosslynplants.Although the divisionalclericalemployees perform duties inconnection with the operations of all the Company's branch officesand plants, the record discloses that a large percentage of their workisconcerned with the operations of the South Washington andRosslyn plants and the South Washington branchofficebecause theother branch offices and plants aresmalland a large portion of theCompany's business is carried on through the' South Washingtonand Rosslyn plants and the South Washington branch office.Therecord also discloses that the work performed by the divisionalclerical employeesis similarto the work performed by the otherclerical employees involved in this proceeding.4Both divisionalclericalemployees and branch-office and plant employees performclerical duties in connection with receipts and records of deliveriesof oil products.Divisional-clerical employees and branch-office andplant clerical employees are sometimes exchanged.'4The work performed by the clerks at the individual plants of the Company is concernedonly with clerical duties arising from the operations of the individual plant and has noconnection with the operationsof the otherplants.The plant and branch office clerkstabulate tickets that come in fromtruck driversand perform other clerical duties inconnectionwithrecords of oil's release from the plant for deliveries to dealers and stations.Their work,when completed,isforwarded to the divisional office for consultation andcheckingby the divisional clerical employees and is then forwarded into the Company'sgeneral headquarters in Baltimore,Maryland.when the divisional-clericalwork accumulates,branch-office and plant-clericalem-ployees are transferred to the divisional office, and when the volume of branch-clericalwork increases, divisional-clerical employees are transferred to the branch offices or plant. AMERICAN OIL COMPANY251The O. W. I. U. has not extended its organization to employees inthe other branch offices and plants, not involved in this proceeding,nor has any other union organized the clerical employees on a divi-sional basis.There is no evidence in the record that any long-estab-lished rights of employees, such,as seniority, would be disturbed bypermitting branch-office and plant employees at South Washingtonand Rosslyn to bargain in the same unit with divisional employees inSouthWashington and Rosslyn while employees in other branchoffices and plants are excluded.,Other inclusionsand exclusionsThe Company and the O. W. I. U. are agreed that the branch-office manager, plant superintendents, the divisional-office managerand assistant, the chief accountant, the credit manager, and the divi-sional engineer, are supervisory employees and should be excluded.We shall, in accordance with this agreement, exclude these em-ployees from the unit.'The Company and the O. W. I. U. are agreed, and we find, that thetelephone operator, office assistant, and the stenographer are clericalemployees and should be included in the unit 7The parties are not in agreement as to the inclusion or exclusionof the divisional-warehouse foreman, the salesmen, and the lubri-cation engineer.iDivisional-Warehouse Foreman.The O. W. I. U. would includethe divisional-warehouse foreman, while the Company would excludehim from the unit. This employee is custodian of the divisionalwarehouse and has two clerks under his supervision, and although hehas no authority to hire or discharge employees, he does have au-thority to make such recommendations.We are of the opinion thatthe divisional-warehouse foreman is primarily a supervisory em-ployee, and we shall exclude him from the unit.Salesmen.The Company would include, while the O. W. I. U.would exclude, 10 salesmen employed by the Company. Seven ofthese salesmen work out of the South Washington branch office, con-tacting dealers for bulk sales, while three of them are employed asfuel-oil salesmen, servicing dwellings, hotels, and similar customers.The salesmen are paid on a salary basis, plus gas and oil for their ownautomobiles and $25 per month for automobile expense..They aresometimes paid additional money as sales contest prize awards.The-O.W. I. U. has not extended its organizational activities to include theThe parties are alsoagreed,and we find, that all production and maintenance employeesshould be excluded from the unit.° Inasmuch as these three employees are in the divisional office, the Company agreedto their inclusion subject to its objection to theinclusionof any divisional employees.. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDsalesmen.We are of the opinion that the salesmen are not einpl'oyedprimarily as clerical employees, and that their duties are substantiallydifferent from the duties performed by the Company's clerical em-ployees.We shall, accordingly,exclude these employees from theunit.ILubrication Engineer.The Company would include, while the0.W. I. U.would exclude,the lubrication engineer.'The lubrica-tion engineer is employed in the divisional office as a consultantsalesman.He aids and advises the engineers of various operating-company customers in their selection of. petroleum products bestsuited to their needs.He is paid a salary substantially higher thanthe salary of the average clerical employee of the Company.Weare of the opinion that the duties of the lubrication engineer areprimarily technical rather than clerical,and shall exclude him fromthe unit.We find that all clerical employees of the Company employed inits South Washington and Rosslyn,Virginia,plants, its South Wash-ington branch office, and its South Washington divisional office andRosslyn divisional warehouse,including fuel-oil dispatchers, thetelephone operator, the office assistant,,and the stenographer, butexcluding the divisional-warehouse foreman, salesmen,the lubrica-tion engineers the branch-office manager,plant superintendents, thedivisional-office manager and assistant,the chief accountant, thecreditmanager,the divisional engineer,and all production andmaintenance employees,constitute a unit,appropriate for the pur-poses of collectivebargaining and that such unit will insure to theemployees of the Company the full benefit of their right to self-organization and to collectivebargaining and otherwise will effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe findthat the questionwhichhas arisen concerning the repre-sentation of the employees of the Company can best be resolved byan election by secret ballot, and we shall so direct.The Companyand the 0. W. I. U. are agreedthat eligibilityto vote in the electionbe determinedby the Company's pay roll of January 15, 1941.Noreason appears in the record why such pay roll should not be used.We shall,accordingly,direct that all employees of the Companywithin theappropriate unit who were employed during the pay-rollperiod ending January 15, 1941, subject to the limitations and addi-tions setforthin the Direction of Election shall be eligible to vote; AMERICAN OIL COMPANYCONOLnSiONS OF LAW2531.A question affecting commerce has arisen concerning the repre-sentation of employees of'American Oil Company, Baltimore, Mary-land, within the meaning of Section 9 (c) and Section 2 (6) and,7) of the National Labor Relations Act.2.All clerical employees of American Oil Company, Baltimore,Maryland, employed in its South Washington and Rosslyn, Virginia,plants, its SouthWashington branch office, and its South Washing-ton divisional office and Rosslyn divisional warehouse, including thefuel-oil dispatchers, the telephone operator, the office assistant, andthe stenographer, but excluding the divisional-warehouse foreman,salesmen, the lubrication engineer, the branch-office manager, plantsuperintendents, the divisional-office manager and assistant, the chiefaccountant, the credit manager, the divisional engineer, and all pro-duction and maintenance employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations/Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, 'as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith American Oil Company, Baltimore, Maryland, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of 'the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all clerical employees of the Company employedin its South Washington and Rosslyn, Virginia, plants, and its SouthWashington divisional office and Rosslyn divisional' warehouse, whowere employed during the pay-roll period ending January 15, includ-ing the fuel-oil dispatchers, the telephone operator, the office assist-ant, the stenographer, and employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarilylaid off, but excluding the divisional-warehouse foreman, salesmen,the lubrication engineer, the branch-office manager, plant superin-tendents, the divisional-office manager and assistant, the chief ac- 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDcountant, the credit manager, the divisional engineer, all productionand maintenance employees, and employees who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by Oil Workers International Union, Local #403(CIO), for the purposes of collective bargaining.CHAIRMAN MIILis took no part in the consideration of the aboveDecision and Direction of Election. In the Matter ofAMERICANOIL COMPANYandOIL WORKERSINTERNATIONAL UNION, LOCAL#403 (CI.0.)Case No. R-3469SUPPLEMENTAL DECISIONANDORDERMardi. 27, 1942On February 26, 1942, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election,an election by secret ballot wasconducted on March 16, 1942, under the direction and supervision ofthe RegionalDirector for the Fifth Region (Baltimore,Maryland).On March 17,1942, the Regional Director,acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended,issued and duly served upon the partiesan Election Report on the ballot.No objections to the conduct ofthe ballot or the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list--------------------------------------29Total ballots cast---------------------------------26Total ballots challenged-------------------------------------1Total blank ballots------------------------------------------0Total void ballots-------------------------------------------0Votes cast for Oil Workers International Union,Local #403(CIO)----------------------------------------------------10Votes cast against Oil Workers International Union, Local #403(CIO)----------------------------------' -----------------15The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees.The peti-tion for investigation and certification of employees of American OilCompany, Baltimore, Maryland, will therefore be dismissed.139 N. L.R. B 247.39 N. L R. B., No. 44a255 ,448105-42-vol. 39-18 ,256DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBYORDEREDthat the petition for investigation and certifica-tion of representatives of employees of American Oil Company, Balti-more,Maryland, filed by Oil Workers International Union, Local#403, C. 1. 0., be, and it hereby is, dismissed.